Citation Nr: 1502808	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-24 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an earlier effective date for a grant of a 100 percent rating for service-connected psychiatric disability based on new and material evidence.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1973. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran's motion asserting clear and unmistakable error (CUE) in a September 2005 Board decision is addressed in a separate document.

The Veteran and his sister testified before the undersigned Veterans Law Judge at a video conference hearing conducted in September 2014.  A transcript of the proceeding is of record.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
 
FINDINGS OF FACT

1.  An effective date earlier than December 6, 1994, for a 100 percent disability rating for psychiatric disability was denied in an unappealed Board decision issued in September 2005. 

2.  No pertinent service department records were received after the September 2005 Board decision.






CONCLUSION OF LAW

The criteria for an effective date earlier than December 6, 1994, for a 100 percent disability rating for psychiatric disability on the basis of new and material evidence have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The Board in September 2005 granted the currently assigned effective date of December 6, 1994, for a 100 percent rating for service-connected psychiatric disability.  At that time, the Board determined that an effective date earlier than December 6, 1994, was not warranted.  The Veteran did not appeal the Board's decision.  It is therefore a final decision in the absence of clear and unmistakable error.  In February 2008 the Board denied the Veteran's motion alleging clear and unmistakable error in the September 2005 decision.  The Veteran now claims that an earlier effective date is warranted because evidence received subsequent to the December 1994 decision establishes that an earlier effective date is warranted.  The evidence received after the December 1994 decision includes no service department records.  There is no legal basis for assigning an earlier effective date on the basis of non service department records.  See 38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400(q).  Therefore, this appeal must be denied.


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date earlier than December 6, 1994, for a 100 percent rating for psychiatric disability on the basis of new and material evidence is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


